Citation Nr: 1543546	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969, followed by periods of service with the Army National Guard from February 1974 to February 1977 and from August 1978 to April 1991.  While on active duty, the Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In an April 2014 decision, the Board denied service connection for hypertension; the Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court).  In February 2015, on the basis of a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter for further action consistent with the JMR.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The CAVC found that in denying service connection for hypertension, the Board improperly relied upon May 2013 and May 2007 nexus opinions, as those opinions lacked adequate rationales in support of their negative stated conclusions.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The former appears to have relied upon the fact that hypertension is not a listed presumptive condition for herbicide-exposed Veterans, and the latter did not include a rationale in support of the bare negative opinion regarding secondary service connection.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as is noted by the Court, remand for a new examination and nexus opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination; the claims folder must be reviewed in connection with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided to the examiner for review.

The examiner must opine as to whether currently diagnosed hypertension is at least as likely as not caused or aggravated by military service.  The examiner must discuss:

a) whether hypertension is at least as likely as not caused or aggravated by exposure to herbicides in Vietnam.  Although not subject to presumptive service connection, the Veteran may still show an actual relationship, and the National Academy of Sciences (NAS) in 2006 upgraded the possibility of a link between hypertension and herbicides from "inadequate or insufficient evidence" to "limited or suggestive evidence of an association."  This possibility must be addressed.

b) whether hypertension is at least as likely as not caused or aggravated by service-connected diabetes mellitus.

c) whether hypertension is at least as likely as not caused or aggravated by military service, to include periods of active duty or active duty for training.  The examiner must discuss the Veteran's allegations of an incident in 1987 to 1988, as well as elevated blood pressure readings from as early as 1979 and his prior statements regarding high blood pressure in 1980, in discussing the onset of the disease.

2.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




